EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob C. Bachman on 23 September 2021.

The application has been amended as follows:

Claim 6: The food processor of claim 1, wherein the electrically conducting member is 

Claim 15: A food processor comprising:
a base;
IPI:100319/20a container removably mountable on the base that receives food, the container comprising a heating element support structure formed as a ledge on an inner wall of the container;
a rotatable mixing member disposed within the container that processes the food; and
an induction heating device supported by the base and being constructed and arranged to enclose at least a portion of a sidewall of the container.

Claims 16–19 are cancelled.

Claim 20 (new): A food processor comprising:

IPI:100319/20a container removably mountable on the base that receives food, the container comprising a heating element support structure formed on an inner wall of the container;
an electrically conducting member removably receivable within the container, the electrically conducting member mountable on the heating element support structure;
a rotatable mixing member disposed within the container that processes the food; and
an induction heating device supported by the base and being constructed and arranged to enclose at least a portion of a sidewall of the container.

Claim 21 (new): The food processor of claim 20, wherein the heating element support structure comprises a groove.

Claim 22 (new): The food processor of claim 20, wherein the heating element support structure comprises a channel.

Claim 23 (new): The food processor of claim 20, wherein the heating element support structure comprises a ledge.

Claim 24 (new): The food processor of claim 20, further comprising an eddy current sensor that detects a presence of the electrically conducting member within the container.




Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 31 August 2018. It is noted, however, that applicant has not filed a certified copy of the Canadian application as required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Heredia et al. (EP 1 731 068) is highly similar, but does not disclose its electrically conducting member 22 being removably receivable within the container.
Park (US Pub. 2017/0071413) discloses an electrically conducting member 24, but it does not appear to be removable (para. 36, “fixed to the container”) and does not involve a sidewall induction arrangement.
Walker (US Pub. 2017/0119201) discloses an interestingly similar apparatus that features an insertable stirrer 6, which is rotated via sidewall magnets 3, and the base 63 of which is inductively heated by a base heater 1. A sidewall induction heating device cannot be added since it would disrupt the stirring magnets 3—see para. 25, “the separation provided by stirrer lifts 62 serves to prevent the induction field from affecting magnets 3.”
Popescu (US Pub. 2010/0000980) is important because, with respect to formerly pending claims 17 and 18, in figs. 9A and 9B, it shows an induction heating element for removably placement within a container comprising a support frame. Popescu is also important because fig. 6 shows a sidewall induction heater 66 in conjunction with a removably receivable electrically conducting member, but Popescu does not disclose any rotatable mixing member, nor does it invite the addition of a mixing member since Popescu’s container is really intended to be an ordinary drinking vessel. More broadly speaking, the combination of a sidewall induction heater and associated electrically conductive element 
Perrin et al. (US Pub. 2018/0110371) discloses a removably receivable processing element 11 that is rotated by a magnetic driving unit 30 in the base, and is also heated at heating plate 35 by a sidewall induction heating unit 40. However, heating plate 35 is clearly horizontally oriented—see the embodiments shown in figs. 5a, 5b, and 5c—and cannot be reasonably considered to have a substantially parallel relationship with the sidewall induction heating device, nor does Perrin invite a modification that would configure it as such.
Qi et al. (CN 211380964 U), although its mixing member is not attached to the base as disclosed (not claimed), would read on claim 1, but it does not antedate Applicant’s application.
Yu et al. (CN 205625690 U) is arguably the most relevant prior art of record since it shows an electrically conducting member (22) in a groove or channel of a sidewall of a container. While it does not show any induction heating device enclosing at least a portion of the sidewall of the container, this would be obvious to add from another reference. However, Yu’s electrically conducting member is not removably receivable within the container.
None of these reference fairly disclose or suggest what would reasonably be considered a ledge formed on an inner wall of the container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shiao-Chih (US Pub. 2003/0196945), Yu et al. (CN 107080476 A), Yu et al. (CN 107080472 A), Haverkamp (DE 20 2012 104 657 U1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Examiner, Art Unit 3761